Michigan Supreme Court
                                                                                           Lansing, Michigan
                                                             Chief Justice:               Justices:



Syllabus                                                      Bridget M. McCormack        Brian K. Zahra
                                                                                          David F. Viviano
                                                                                          Richard H. Bernstein
                                                                                          Elizabeth T. Clement
                                                                                          Megan K. Cavanagh
                                                                                          Elizabeth M. Welch

This syllabus constitutes no part of the opinion of the Court but has been                Reporter of Decisions:
prepared by the Reporter of Decisions for the convenience of the reader.                  Kathryn L. Loomis



                                     MAPLES v STATE OF MICHIGAN

             Docket No. 160740. Argued on application for leave to appeal April 7, 2021. Decided
      July 20, 2021.

               David A. Maples filed a complaint in the Court of Claims seeking compensation under the
      Wrongful Imprisonment Compensation Act (WICA), MCL 691.1751 et seq., after his conviction
      of delivery of cocaine was vacated and the related criminal charges were dismissed. Maples was
      at a bar with Lawrence Roberts and James Murphy when Murphy sold cocaine to an undercover
      officer. Although Maples and Roberts claimed they did not know about the drug sale, they were
      arrested after leaving the bar. The charges against Roberts were eventually dismissed, but the
      charges against Maples were not. Murphy moved to dismiss the charges against him under an
      entrapment defense; Maples joined the motion. During a pretrial hearing on the motion, Murphy
      testified that Maples had not been involved in or aware of the drug deal. Maples also moved to
      dismiss his case on a speedy-trial violation. The trial court denied both motions. Maples then
      planned to present Murphy as a defense witness at his trial, but he learned the day before the trial
      was set to begin that Murphy had reached a plea deal with the prosecution under which he was not
      permitted to testify on Maples’s behalf at Maples’s trial. Maples’s only other witness, Roberts,
      could not be located to testify. Maples decided to plead guilty to delivery of cocaine after learning
      that neither of his witnesses were available to testify and after being incorrectly advised by defense
      counsel that pleading guilty would not impair his ability to appeal on the basis of the speedy-trial
      violation. The Court of Appeals, HOLBROOK, JR., P.J., and KELLY and GRIBBS, JJ., denied
      Maples’s appeal in an unpublished per curiam opinion, and the Supreme Court denied his
      application for leave to appeal. 459 Mich 867 (1998). Maples filed a habeas corpus petition in
      the United States Court of Appeals for the Sixth Circuit, alleging ineffective assistance of counsel.
      The Sixth Circuit granted relief, concluding that Maples had been prejudiced by an uncommonly
      long delay before trial and by his attorney’s constitutionally ineffective advice that Maples could
      raise his speedy-trial-violation claim on appeal after pleading guilty. Maples’s charges were then
      dismissed and his conviction vacated by the Macomb Circuit Court, Richard L. Caretti, J. In his
      WICA complaint, Maples argued that the exculpatory testimony of Roberts and Murphy that he
      was unable to present at trial was new evidence that had resulted in the vacation of his convictions
      and the dismissal of the charges against him. The Court of Claims, MICHAEL J. TALBOT, J., granted
      summary disposition for the state, concluding that the testimony was not new evidence and,
      alternatively that it was Maples’s trial counsel’s deficient performance and the speedy-trial
      violation that had resulted in the vacation of Maples’s conviction, not the proffered testimony. The
Court of Appeals, SWARTZLE, P.J., and CAVANAGH and CAMERON, JJ., affirmed, reasoning that
Murphy’s testimony was not new evidence because it had been offered at the entrapment hearing
and that Roberts’s testimony was not new evidence because Maples had not offered any proof
regarding how Roberts would testify. 328 Mich App 209 (2019). Maples sought leave to appeal.
The Supreme Court ordered and heard oral argument on whether to grant the application or take
other action. 505 Mich 1088 (2020).

     In an opinion by Chief Justice MCCORMACK, joined by Justices BERNSTEIN, CLEMENT,
CAVANAGH, and WELCH, the Supreme Court, in lieu of granting leave to appeal, held:

        To receive compensation under the WICA, a plaintiff must prove by clear and convincing
evidence that (1) new evidence demonstrated that they did not perpetrate the crime, (2) new
evidence resulted in their conviction being reversed or vacated, and (3) new evidence resulted in
either the dismissal of the charges or in an acquittal of all the charges on retrial. In MCL
691.1752(b), the WICA defines “new evidence,” in part, as any evidence that was not presented
in the proceedings leading to the plaintiff’s conviction. Thus, the Legislature selected a definition
that turns on whether the evidence was presented in certain proceedings—not on when it was
discovered. Pursuant to the WICA’s definition, whether evidence is “new evidence” depends on
what constitutes the proceedings leading to a plaintiff’s conviction. If the Legislature had intended
that evidence presented in any preconviction proceeding could not be new evidence, it could have
stated that evidence presented in “any proceedings” leading to the plaintiff’s conviction was not
new evidence. Because the Legislature instead chose narrower language, i.e., “the proceedings,”
“the proceedings leading to plaintiff’s conviction” must be a subset of all proceedings. The statute
does not further define “the proceedings leading to plaintiff’s conviction,” but “criminal
proceedings” include judicial hearings, sessions, or a prosecution in which a court adjudicates
whether a person has committed a crime or pronounces punishment when guilt has already been
determined. “Leading” can be used as a transitive or intransitive verb. The Court of Appeals
defined “leading” as a transitive verb, meaning “to bring to some conclusion.” However, “leading”
is used in MCL 691.1752(b) as an intransitive verb. The relevant intransitive definitions are “to
tend toward or have a result” or “cause.” A conviction results from or is caused by a guilty verdict
following a bench or jury trial or from the defendant’s admission of guilt in a plea hearing. These
proceedings are the subset of proceedings that result in a conviction; pretrial hearings do not result
in convictions. Although Maples’s conviction would not have occurred but for the trial court’s
denial of the entrapment motion, the same can be said for an arraignment, preliminary examination,
or any other pretrial court proceeding that does not end in the case being dismissed. Additionally,
the WICA provides that in order to receive compensation, the plaintiff must prove that new
evidence resulted in reversal or vacation of the charges in the judgment of conviction, or dismissal
of the charges or a finding of not guilty on retrial. It is not clear how a plaintiff could prove that
the new evidence caused a different result after their original conviction was set aside unless “new
evidence” refers only to evidence that was not presented to the trier of fact when it initially
convicted the plaintiff. This interpretation of “new evidence” gives the best effect to the WICA’s
remedial purpose to provide compensation for individuals who were wrongfully imprisoned.
Maples’s claim that Roberts would provide new evidence failed for the reason identified by the
courts below: because Maples did not present an affidavit or other offer of proof showing what
Roberts would say, Maples failed to prove that Roberts would have offered exculpatory testimony
that could be considered “new evidence” under the WICA. On the other hand, there was an
adequate offer of proof regarding Murphy’s proposed testimony, and that testimony was new
evidence under the WICA because it was not presented at a proceeding that adjudicated guilt.

       Reversed and remanded to the Court of Appeals.

        Justice ZAHRA, joined by Justice VIVIANO, dissenting, disagreed that Maples had presented
new evidence as defined by the WICA. Because Murphy’s proffered testimony was presented at
the entrapment hearing, it was not new evidence. Under the WICA, “the proceedings leading to
plaintiff’s conviction” are not limited to a plea hearing or trial, but more broadly include all events
or actions that, taken together, tend toward, result in, or cause the plaintiff’s conviction, which
necessarily includes pretrial hearings. Although the majority cited the definition of “criminal
proceeding” in its interpretation of the statutory language, the statute does not use this term, but
rather refers to “proceedings.” “Proceedings” is a legal term of art that may be defined as the
regular and orderly progression of a lawsuit, including all acts and events between commencement
and entry of judgment. Therefore, “proceedings” is not limited to the final plea hearing or trial at
which guilt is ultimately determined. The statute’s use of the plural “proceedings” further supports
the interpretation that multiple events or actions are encompassed by this term as opposed to a
singular plea hearing or trial. The plain meaning of “leading to” is to tend toward or have a result,
which, as used in the statute, includes the series of events that tend toward or result in a conviction.
Because both “proceedings” and “leading to” are defined broadly as used in the statute, when read
together, they did not support the majority’s conclusion that “proceedings leading to plaintiff’s
conviction” refers only to the one event that most directly resulted in plaintiff’s conviction. Justice
ZAHRA would hold that Maples did not present new evidence under the WICA because Murphy’s
testimony was offered at the entrapment hearing, which was a proceeding that led to plaintiff’s
conviction.
                                                                         Michigan Supreme Court
                                                                               Lansing, Michigan
                                                Chief Justice:                 Justices:



OPINION                                          Bridget M. McCormack          Brian K. Zahra
                                                                               David F. Viviano
                                                                               Richard H. Bernstein
                                                                               Elizabeth T. Clement
                                                                               Megan K. Cavanagh
                                                                               Elizabeth M. Welch


                                                                 FILED July 20, 2021



                            STATE OF MICHIGAN

                                      SUPREME COURT


  DAVID A. MAPLES,

               Plaintiff-Appellant,

  v                                                              No. 160740

  STATE OF MICHIGAN,

               Defendant-Appellee.


 BEFORE THE ENTIRE BENCH

 MCCORMACK, C.J.
       The Wrongful Imprisonment Compensation Act (WICA), MCL 691.1751 et seq.,

 allows people who were wrongfully imprisoned to seek compensation for the harm they

 suffered. The WICA limits eligibility for compensation to claimants who can prove

 (among other things) that new evidence shows that they were wrongfully convicted. This

 appeal is about what “new evidence” means under the act.
       The WICA defines “new evidence,” in relevant part, as “any evidence that was not

presented in the proceedings leading to plaintiff’s conviction . . . .” MCL 691.1752(b).

David Maples, the WICA plaintiff here, relies on exculpatory evidence that was

unavailable to present at his originally scheduled trial but was considered by the court at a

pretrial hearing. We hold that this is new evidence under the WICA because it was not

presented to a trier of fact during a proceeding that determined guilt—a trial or a plea

hearing. We therefore reverse the decision of the Court of Appeals and remand this case

to that Court for further proceedings.

                           I. FACTS AND PROCEEDINGS

       Maples, Lawrence Roberts, and James Murphy were at a bar when Murphy sold

cocaine to an undercover officer. Maples and Roberts claimed they did not know about

the drug sale but were arrested after they left the bar together. The charges against Roberts

were eventually dismissed; the charges against Maples were not.

       Shortly after his arrest, Murphy wrote a letter to the trial court, explaining that

Maples and Roberts had nothing to do with the crime. During a pretrial hearing on

Murphy’s motion to dismiss his own charges based on an entrapment defense, which

Maples joined, Murphy testified that Maples was neither involved in nor aware of the drug

deal. (Murphy later signed affidavits swearing to the same.) The trial court denied that

motion. Maples also moved to dismiss his case for a speedy-trial violation but did not

prevail.

       After the trial court denied his entrapment and speedy-trial motions, Maples planned

to present Murphy as a defense witness at his trial. But the day before it was set to begin,




                                             2
he learned that Murphy had promised the prosecution he would not testify on Maples’s

behalf as part of his own plea deal. And Roberts—Maples’s only other witness—couldn’t

be found. With no available witnesses, and relying on his counsel’s advice that he could

still appeal the speedy-trial violation, Maples pled guilty to delivery of cocaine.

       Maples’s appeal did not succeed in the Court of Appeals, and this Court denied

leave; his attorney’s advice that he could challenge the speedy-trial violation on appeal

after pleading guilty was wrong. See People v Maples, unpublished per curiam opinion of

the Court of Appeals, issued November 4, 1997 (Docket No. 196975), p 1; People v

Maples, 459 Mich 867 (1998). He filed a habeas corpus petition in federal court alleging

ineffective assistance of counsel based on that incorrect advice, and the United States Court

of Appeals for the Sixth Circuit granted him relief. Maples v Stegall, 427 F3d 1020, 1034

(CA 6, 2005). The panel concluded that Maples had been prejudiced by his trial’s

uncommonly long delay because both Roberts and Murphy likely would have testified

favorably for him but were unavailable by the time of trial. Id. at 1033-1034. Since

Maples’s speedy-trial-violation claim had merit, his attorney was constitutionally

ineffective for advising him to plead guilty when doing so waived his right to appeal the

claim, and he was entitled to habeas relief on that basis. Id. at 1034. The Macomb Circuit

Court then dismissed Maples’s criminal charges and vacated his conviction.

       Maples filed his WICA complaint in the Court of Claims shortly after the WICA

became law in 2017, seeking compensation from the state for his wrongful imprisonment.

Maples argued that he met the WICA’s requirements for compensation because new

evidence demonstrated that he did not perpetrate the crime and was not an accomplice or

accessory to the acts that were the basis of the conviction. The new evidence that resulted


                                              3
in the vacation of his convictions and the dismissal of the charges against him, according

to Maples, was the exculpatory testimony of Murphy and Roberts that he was unable to

present at a trial. Maples relied on Murphy’s testimony at the entrapment hearing,

Murphy’s affidavits, and Murphy’s letter to the trial court to support his claim. Maples did

not include a similar offer of proof to establish Roberts’s purported testimony, though he

argued that Roberts would have testified favorably for him.

       The state moved for summary disposition, which the Court of Claims granted under

MCR 2.116(C)(10). The court determined that neither Murphy’s nor Roberts’s testimony

was new evidence. Alternatively, the court found that it was Maples’s trial counsel’s

deficient performance and the speedy-trial violation that had “resulted in” the vacation of

his conviction, not Murphy’s proffered testimony.

       The Court of Appeals affirmed. Maples v Michigan, 328 Mich App 209, 213; 936

NW2d 857 (2019). The panel agreed that Murphy’s testimony was not new evidence

because it had been presented at the entrapment hearing. Id. at 221. It also agreed that

Roberts’s alleged testimony was not new evidence because Maples had offered no proof

of what that testimony would have been. Id. at 221-222. Therefore, the panel held that the

Court of Claims did not err by granting summary disposition in the state’s favor. Id. at

222. Because it found that Maples had not carried his burden of proof by supporting his

claim with new evidence, the panel did not address the alternative ground proffered by the

Court of Claims for dismissing his case. Id. This appeal followed.




                                             4
               II. THE WICA’S “NEW EVIDENCE” REQUIREMENT

       New evidence is the key to prevailing on a claim for compensation. To receive an

award under the WICA, the plaintiff must prove by clear and convincing evidence that

(1) new evidence demonstrates that they did not perpetrate the crime; (2) new evidence

resulted in their conviction being reversed or vacated; and (3) new evidence resulted in

either the dismissal of the charges or in an acquittal of all the charges on retrial. MCL

691.1755(1)(c). The WICA defines new evidence as follows:

              “New evidence” means any evidence that was not presented in the
       proceedings leading to plaintiff’s conviction, including new testimony,
       expert interpretation, the results of DNA testing, or other test results relating
       to evidence that was presented in the proceedings leading to plaintiff’s
       conviction. New evidence does not include a recantation by a witness unless
       there is other evidence to support the recantation or unless the prosecuting
       attorney for the county in which the plaintiff was convicted or, if the
       department of attorney general prosecuted the case, the attorney general
       agrees that the recantation constitutes new evidence without other evidence
       to support the recantation. [MCL 691.1752(b).]

       The WICA does not further define any of these terms. It does not explain what

“proceedings” might “lead[] to [the] plaintiff’s conviction.”

       We have long required criminal defendants seeking relief from judgment based on

new evidence to show that the evidence is not just new, but that it is newly discovered. See

People v Cress, 468 Mich 678, 692; 664 NW2d 174 (2003). As this Court has explained,

“evidence is not newly discovered if the defendant or defense counsel was aware of the

evidence at the time of trial.” People v Rao, 491 Mich 271, 281; 815 NW2d 105 (2012).

Had the Legislature intended to exclude evidence like Murphy’s exculpatory testimony

from the definition of “new evidence” because it was known at the time of trial, it could




                                              5
have simply adopted our well-established standard for newly discovered evidence. The

WICA’s text, however, includes no discovery timing requirement.

       The Legislature chose not to incorporate this Court’s definition of new evidence

into the WICA even though it was aware of our judge-made standard for newly discovered

evidence. See Reed v Breton, 475 Mich 531, 540; 718 NW2d 770 (2006) (“[T]he

Legislature is held to be aware of this state’s law . . . .”). The WICA’s definition of new

evidence turns not on when it was discovered, but on whether the evidence was presented

in certain proceedings.

                                     III. ANALYSIS

       We review the interpretation of the WICA de novo. Sanford v Michigan, 506 Mich

10, 14; 954 NW2d 82 (2020). As always, our primary task is to determine and give effect

to the Legislature’s intent. Id. at 14-15. The most reliable indicator of intent is usually the

statute’s text. Badeen v PAR, Inc, 496 Mich 75, 81; 853 NW2d 303 (2014). When a term

in that text is undefined, we apply its plain and ordinary meaning. Honigman Miller

Schwartz & Cohn LLP v Detroit, 505 Mich 284, 305-306; 952 NW2d 358 (2020). And we

analyze the ordinary meaning of statutory language in the context of the entire statute,

TOMRA of North America, Inc v Dep’t of Treasury, 505 Mich 333, 339; 952 NW2d 384

(2020), to give it “the reasonable construction that best accomplishes the purpose of the

statute,” People v Feezel, 486 Mich 184, 205; 783 NW2d 67 (2010) (quotation marks and

citation omitted).

       The meaning of “new evidence” under the WICA depends on what “proceedings

lead[] to [a] plaintiff’s conviction.” If the entrapment hearing was a proceeding that led to




                                              6
Maples’s conviction, his complaint would fail as a matter of law because Murphy’s

exculpatory testimony would not be new evidence under the WICA.

       The text of MCL 691.1752(b) in isolation makes this a hard question. But the text

isn’t isolated, and we “must construe its meaning in light of the context of its use.” South

Dearborn Environmental Improvement Ass’n, Inc v Dep’t of Environmental Quality, 502

Mich 349, 367-368; 917 NW2d 603 (2018). The term’s context in the statute and the

statute’s remedial purpose make the answer clear.

       We start with the text. The WICA defines new evidence as “any evidence that was

not presented in the proceedings leading to plaintiff’s conviction . . . .” MCL 691.1752(b).

This definition has three elements: (1) “any evidence”; 1 (2) “that was not presented”; (3)

“in the proceedings leading to plaintiff’s conviction.” The third element is the only one

that has been disputed. The Court of Appeals held that “the proceedings leading to

plaintiff’s conviction” means any proceeding in the case (including pretrial hearings) that

“brought about the [plaintiff’s] conviction.” Maples, 328 Mich App at 220. The panel

reasoned that since the information about Murphy’s exculpatory evidence was presented

at the entrapment hearing and the court denied that motion, the hearing was a proceeding

that brought about the conviction. Id. Maples has consistently argued (and the Attorney



1
  Evidence is “[s]omething (including testimony, documents, and tangible objects) that
tends to prove or disprove the existence of an alleged fact; anything presented to the senses
and offered to prove the existence or nonexistence of a fact . . . .” Black’s Law Dictionary
(11th ed). Maples’s claim that Roberts would also provide new evidence fails for the
reason identified by the courts below: because Maples has not presented an affidavit or
other offer of proof showing what Roberts would say, Maples has failed to prove that
Roberts would have offered exculpatory testimony that could be considered “new
evidence” under the WICA.


                                             7
General ultimately endorsed) that “the proceedings leading to plaintiff’s conviction”

include only the proceedings that determined guilt—that is, the trial or a guilty or no-

contest plea. We agree with Maples and the Attorney General.

       First, the definition is limited to “the proceedings leading to plaintiff’s conviction.”

If the Legislature intended to include all preconviction proceedings, it could have written

MCL 691.1752(b) to bar evidence that was presented in “any proceeding leading to

plaintiff’s conviction.”    The indefinite article “any” means “one, some, or all

indiscriminately of whatever quantity.” Merriam-Webster’s Collegiate Dictionary (11th

ed). This contrasts with “the,” a definite article, which has “a specifying or particularizing

effect.” Massey v Mandell, 462 Mich 375, 382 n 5; 614 NW2d 70 (2000) (quotation marks

and citation omitted). When “the” and an indefinite article are used within the same

statutory provision, they should not be read to mean the same thing. Id. See also United

States Fidelity Ins & Guaranty Co v Mich Catastrophic Claims Ass’n (On Rehearing), 484

Mich 1, 14; 795 NW2d 101 (2009) (“When the Legislature uses different words, the words

are generally intended to connote different meanings.”). Such is the case here: MCL

691.1752(b) states that new evidence is “any evidence that was not presented in the

proceedings . . . .”   MCL 691.1752(b) (emphasis added).          “Any” and “the” are not

synonymous. Similarly, if the Legislature meant to include all proceedings in a case, it

could have defined new evidence as “any evidence that was not presented in the original

proceedings.” But it cabined “the proceedings” to those “leading to plaintiff’s conviction.”

“The” proceedings leading to a conviction, therefore, must be a subset of all proceedings

in a case.




                                              8
       That the proceedings leading to the plaintiff’s conviction can’t mean all the

proceedings in the case gets us only so far; it doesn’t tell us what subset of proceedings are

included in the definition. The Court of Appeals aptly recognized this when it sought to

limit “the proceedings” from all proceedings to only those that “brought about the

conviction.” Maples, 328 Mich App at 220-221.

       We agree with the panel that a “criminal proceeding” is “[a] judicial hearing,

session, or prosecution in which a court adjudicates whether a person has committed a

crime or, having already fixed guilt, decides on the offender’s punishment; a criminal

hearing or trial.” Black’s Law Dictionary (10th ed). But we disagree with the panel’s

understanding of “leading.”

       The panel selected a definition of “lead”—“to bring to some conclusion,” see

Merriam-Webster’s Collegiate Dictionary (11th ed), p 706—that defines the word in one

of its transitive senses. “Leading” in MCL 691.1752(b), however, is used as an intransitive

verb. See Strunk & White, The Elements of Style (Needham Heights: Allyn & Bacon,

2000), p 95 (a transitive verb is “[a] verb that requires a direct object to complete its

meaning”). When used as a transitive verb, “leading” may mean: (1) “to guide on a way”

(e.g., he led the officers to his hiding place); (2) “to direct the operations, activity, or

performance of” (e.g., the director is leading the orchestra); or (3) “to bring to some

conclusion or condition” (e.g., they led me to believe otherwise). Merriam-Webster.com

Dictionary, Lead  (accessed July 9,

2021) [https://perma.cc/9UD3-5N6P].         The direct objects in these examples—“the

officers,” “the orchestra,” and “me”—receive the action from the verb “leading” and are

necessary to give it meaning. In contrast, “leading” as used in MCL 691.1752(b) doesn’t


                                              9
require a direct object to complete its meaning. “[T]he proceedings leading to plaintiff’s

conviction” doesn’t have a direct object that receives the action from the verb—here,

“leading” is an intransitive verb. The verb’s form informs our interpretation; we can’t rely

on the definition for a transitive verb when the statute uses the intransitive form.

       The relevant definition of “lead” when used as an intransitive verb is “to tend toward

or have a result.”       Merriam-Webster’s Collegiate Dictionary (11th ed).        It also is

synonymous        with       “cause.”          See      Cambridge       Dictionary,    Lead

 (accessed June 4, 2021)

[https://perma.cc/SKJ8-636L] (defining “lead,” in relevant part, as “to prepare the way for

something to happen; cause,” noting that this sense of the word can be used transitively or

intransitively, and providing the following example of the word being used intransitively:

“Ten years of scientific research led to the development of the new drug”).

       A conviction results from or is caused by a guilty verdict by a judge or jury

following a trial or from the defendant’s admission of guilt in a plea hearing. Those are

the subset of proceedings that result in or cause a conviction; no other proceeding in a

criminal case does that. Pretrial hearings do not result in a conviction; they can result in

the dismissal of charges or in setting the parameters for a trial.

       The Court of Appeals correctly observed that if the trial court had granted the

entrapment motion, Maples never would have been convicted. See Maples, 328 Mich App

at 221. Thus, the panel held, the entrapment hearing was a proceeding leading to Maples’s

conviction. Id. It is true that but for the trial court’s denial of the entrapment motion,

Maples’s conviction would not have occurred. Not prevailing at the entrapment hearing

meant that Maples’s case proceeded—but the same can be said for an arraignment, a


                                              10
preliminary examination, and every other pretrial court proceeding that doesn’t end in the

case being dismissed. For this reason, the Court of Appeals’ conclusion that the entrapment

hearing led to a conviction because it did not end the case does not provide any limiting

principle to define the subset of proceedings that lead to a conviction. The panel did not

explain why a motion hearing on an entrapment claim is different from any other pretrial

proceeding that does not end in the case being dismissed. 2 Despite the panel’s effort to

cabin “the proceedings” to a specific subset of the criminal proceedings, its definition and

application did not do so. 3

       Moreover, the WICA’s broader context and statutory scheme show that “leading to”

does not mean “to cause” as in but-for cause. And as always, we must analyze the

definition “in harmony with the whole of the statute, construed in light of history and

common sense.” Honigman, 505 Mich at 295 (quotation marks and citation omitted). The

WICA uses the term “new evidence” elsewhere and in a pivotal way. To receive WICA

compensation, the plaintiff must prove that (1) new evidence demonstrates that they didn’t

perpetrate the crime; (2) new evidence “results in the reversal or vacation of the charges in

the judgment of conviction”; and (3) new evidence “results in either dismissal of all of the

charges or a finding of not guilty on all of the charges on retrial.” MCL 691.1755(1)(c)



2
  A defendant who does not prevail at an entrapment hearing is no differently situated than
one who never raised an entrapment defense—no conclusion is brought about in either
case. In both cases, the prosecutor would still need to secure a conviction to bring the case
to some conclusion.
3
 For the same reason, we fail to see how Justice ZAHRA’s broader interpretation of “the
proceedings leading to plaintiff’s conviction” sufficiently distinguishes between all the
proceedings in a criminal case and those that result in a conviction.


                                             11
(emphasis added). A plaintiff’s entitlement to compensation thus turns on whether they

can prove that the new evidence caused a different result after their original conviction was

set aside. It is hard to imagine how a plaintiff could make this showing unless “new

evidence” refers only to evidence that was not presented to the trier of fact when it

convicted the plaintiff in the first place. Given this context, when it defined “new

evidence,” the Legislature was concerned with whether the evidence was considered by the

trier of fact when it convicted the WICA plaintiff—not whether it was presented at a

pretrial hearing.

       Finally, this construction of “new evidence” is the one that best gives effect to the

WICA’s purpose. People v Sharpe, 502 Mich 313, 326; 918 NW2d 504 (2018) (“When

interpreting a statute, our primary goal is to ascertain and give effect to the Legislature’s

intent.”). The WICA’s remedial purpose is “to provide compensation and other relief for

individuals wrongfully imprisoned for crimes . . . .” 2016 PA 343, title.

       A hypothetical is useful. Imagine a pretrial defense motion alleging that the

prosecution is withholding exculpatory evidence in violation of Brady v Maryland, 373 US

83; 83 S Ct 1194; 10 L Ed 2d 215 (1963), and requesting that the court order that the

evidence be disclosed. The trial court conducts an in camera review of the evidence and

erroneously concludes that production is not required, so the evidence is never considered

by the jury. If, after their conviction, the defendant eventually prevailed on the Brady claim

and filed a complaint under the WICA, they would not be entitled to compensation under

the Court of Appeals’ interpretation of “new evidence”; the in camera review would be a

proceeding that led to their conviction. But a defendant who never made a pretrial motion

because they learned of the suppressed evidence after their conviction would be eligible


                                             12
for compensation. Both cases are examples of wrongful convictions, because the evidence

was improperly kept from the jury when it decided the defendant’s guilt. Denying

compensation in the first case because the evidence is not “new” would frustrate the

Legislature’s stated intent to compensate people who were convicted and imprisoned for

“crimes that [they] did not commit.” MCL 691.1753.

       Whether to provide compensation for wrongful imprisonment and who is entitled to

that compensation are policy questions for the Legislature to decide—not this Court. And

we have recognized that WICA compensation isn’t available for every wrongful

conviction: “there are only so many dollars to fill the WICA bucket, after all, and the

Legislature had to decide how best to allocate limited funding.” Ricks v Michigan, ___

Mich ___, ___; ___ NW2d ___ (2021) (Docket No. 160657); slip op at 10. See also

Sanford, 506 Mich at 17 (the WICA gives “a defined class of wrongfully imprisoned people

a path to limited compensation”). But while the WICA offers limited compensation, there

is no principled reason why plaintiffs who are otherwise similarly situated should be treated

differently when exculpatory evidence was offered at a pretrial proceeding but not

considered by the trier of fact.

       The WICA doesn’t make this distinction, so we can’t. So long as the evidence was

not presented at a proceeding where guilt was decided—that is, a trial or a hearing where

a plea was entered—the WICA considers it “new.”

                                   IV. CONCLUSION

       Murphy’s proposed testimony is new evidence under the WICA because it was not

presented at a proceeding that adjudicated guilt. See People v D’Angelo, 401 Mich 167,




                                             13
176; 257 NW2d 655 (1977) (a defendant’s guilt or innocence “is irrelevant” to the

entrapment determination). We therefore reverse the decision of the Court of Appeals and

remand this case to that Court for further proceedings.


                                                          Bridget M. McCormack
                                                          Richard H. Bernstein
                                                          Elizabeth T. Clement
                                                          Megan K. Cavanagh
                                                          Elizabeth M. Welch




                                            14
                             STATE OF MICHIGAN

                                      SUPREME COURT


 DAVID A. MAPLES,

               Plaintiff-Appellant,

 v                                                             No. 160740

 STATE OF MICHIGAN,

               Defendant-Appellee.


ZAHRA, J. (dissenting).
       I respectfully dissent from the majority’s decision reversing the judgment of the

Court of Appeals. At issue is whether plaintiff has presented “new evidence,” as is required

to establish a case for compensation under the Wrongful Imprisonment Compensation Act

(WICA), MCL 691.1751 et seq. I agree with the Court of Appeals that he has not. MCL

691.1752(b) provides, in pertinent part, that “new evidence” is “any evidence that was not

presented in the proceedings leading to plaintiff’s conviction . . . .” The evidence that

plaintiff relies on in this WICA action was presented at a pretrial entrapment hearing in the

criminal case against plaintiff that led to his guilty plea. Contrary to the majority’s

conclusion, “the proceedings leading to plaintiff’s conviction” are not limited to a plea

hearing or trial, but more broadly include all events or actions that, taken together, tend

toward, result in, or cause the plaintiff’s conviction. This necessarily includes pretrial

hearings. The evidence proffered by plaintiff was therefore presented at “the proceedings

leading to plaintiff’s conviction” and cannot qualify as “new evidence” under MCL
691.1752(b), meaning his WICA claim fails. I dissent from the majority’s contrary

conclusion and would affirm the result of the Court of Appeals. 1

    I. STANDARD OF REVIEW AND APPLICABLE PRINCIPLES OF STATUTORY
                           INTERPRETATION

         Whether plaintiff has proffered “new evidence” under the WICA presents an issue

of statutory interpretation that we review de novo. 2 When reviewing questions of statutory

interpretation, the role of the Court is to “ascertain the legislative intent that may reasonably

be inferred from the words in a statute.” 3 “The focus of our analysis must be the statute’s

express language, which offers the most reliable evidence of the Legislature’s intent.” 4

“When the statutory language is clear and unambiguous, judicial construction is limited to

enforcement of the statute as written.” 5




1
 While the Attorney General has conceded in this Court that plaintiff has proffered “new
evidence” under MCL 691.1752(b), this Court is not bound by that concession. See People
v Reed, 449 Mich 375, 395; 535 NW2d 496 (1995). As Justice VIVIANO noted in his
dissenting statement in People v Altantawi, 507 Mich ___, ___; 954 NW2d 518 (2021)
(VIVIANO, J., dissenting), citing Young v United States, 315 US 257, 258-259; 62 S Ct 510;
86 L Ed 832 (1942), “a prosecutor’s confession of error ‘does not relieve this Court of the
performance of the judicial function,’ and while the opinion of the prosecutor is entitled to
some weight, ‘our judicial obligations compel us to examine independently the errors
confessed.’ . . . The public interest in the ‘proper administration of the criminal law cannot
be left merely to the stipulation of parties.’ ” Because I disagree with and am not bound
by the Attorney General’s interpretation of the WICA in this case, I decline to adopt it.
2
    Sanford v Michigan, 506 Mich 10, 14; 954 NW2d 82 (2020).
3
    Id. at 14-15 (quotation marks and citation omitted).
4
    Id. at 15 (quotation marks and citation omitted).
5
    Id. (quotation marks and citation omitted).


                                                  2
                                     II. ANALYSIS

      MCL 691.1755 sets forth the threshold requirements that a plaintiff must establish

in order to receive compensation under the WICA:

             (1) In an action under this act, the plaintiff is entitled to judgment in
      the plaintiff’s favor if the plaintiff proves all of the following by clear and
      convincing evidence:

              (a) The plaintiff was convicted of 1 or more crimes under the law of
      this state, was sentenced to a term of imprisonment in a state correctional
      facility for the crime or crimes, and served at least part of the sentence.

              (b) The plaintiff’s judgment of conviction was reversed or vacated and
      either the charges were dismissed or the plaintiff was determined on retrial
      to be not guilty. However, the plaintiff is not entitled to compensation under
      this act if the plaintiff was convicted of another criminal offense arising from
      the same transaction and either that offense was not dismissed or the plaintiff
      was convicted of that offense on retrial.

             (c) New evidence demonstrates that the plaintiff did not perpetrate the
      crime and was not an accomplice or accessory to the acts that were the basis
      of the conviction, results in the reversal or vacation of the charges in the
      judgment of conviction or a gubernatorial pardon, and results in either
      dismissal of all of the charges or a finding of not guilty on all of the charges
      on retrial.

      At issue is whether plaintiff has proffered “new evidence,” as is required to satisfy

MCL 691.1755(1)(c). The WICA defines “new evidence” as follows:

             “New evidence” means any evidence that was not presented in the
      proceedings leading to plaintiff’s conviction, including new testimony,
      expert interpretation, the results of DNA testing, or other test results relating
      to evidence that was presented in the proceedings leading to plaintiff’s
      conviction. New evidence does not include a recantation by a witness unless
      there is other evidence to support the recantation or unless the prosecuting
      attorney for the county in which the plaintiff was convicted or, if the
      department of attorney general prosecuted the case, the attorney general




                                             3
         agrees that the recantation constitutes new evidence without other evidence
         to support the recantation.[6]

         The “new evidence” that plaintiff relies on is the testimony of James Murphy, who

has averred that plaintiff had no involvement in the drug transaction that resulted in

plaintiff’s plea-based conviction of delivery of cocaine, a conviction that was reversed on

appeal 7 and subsequently vacated. Murphy testified similarly at the February 1994 hearing

on his entrapment motion, which plaintiff joined, in which Murphy sought dismissal of the

criminal charges against him. Because Murphy already testified at the entrapment hearing,

because Murphy’s affidavit is substantively the same as his testimony at the entrapment

hearing, and because plaintiff offers no additional new evidence, 8 the key question is

whether Murphy’s testimony at the February 1994 pretrial entrapment hearing was

presented in “the proceedings leading to plaintiff’s conviction” for purposes of MCL

691.1752(b). If so, then Murphy’s testimony cannot constitute “new evidence” to satisfy

MCL 691.1752(b) and MCL 691.1755(1)(c). The majority concludes that Murphy has

presented “new evidence” because only a plea hearing or trial, not a pretrial hearing, can

constitute “the proceedings leading to plaintiff’s conviction.” I disagree.

         To resolve this case, we must reasonably construe the phrase “the proceedings

leading to plaintiff’s conviction” as used in MCL 691.1752(b). The WICA does not define

6
    MCL 691.1752(b).
7
    Maples v Stegall, 427 F3d 1020 (CA 6, 2005).
8
  I agree with the majority that Roberts’s purported testimony is not “evidence” at all given
that plaintiff has not presented an affidavit or other offer of proof supporting the existence
of that testimony. It therefore cannot qualify as “new evidence” for purposes of MCL
691.1752(b).



                                              4
the terms “proceedings” or “leading to,” so I turn to dictionary definitions of these terms. 9

In concluding that pretrial hearings do not constitute “proceedings leading to plaintiff’s

conviction,” the majority first cites the definition used by the Court of Appeals for a

“criminal proceeding,” which is “[a] judicial hearing, session, or prosecution in which a

court adjudicates whether a person has committed a crime or, having already fixed guilt,

decides on the offender’s punishment; a criminal hearing or trial.” 10 But reliance on this

definition is misplaced because MCL 691.1752(b) uses the term “proceedings,” not

“criminal proceeding.” Because “proceedings” is a legal term of art, consulting legal

dictionaries is appropriate. 11 Black’s Law Dictionary (11th ed) defines “proceeding,” in


9
  “ ‘An undefined statutory term must be accorded its plain and ordinary meaning.’ ”
Sanford, 506 Mich at 21 n 19, quoting Brackett v Focus Hope, Inc, 482 Mich 269, 276;
753 NW2d 207 (2008), citing MCL 8.3a. “ ‘A lay dictionary may be consulted to define a
common word or phrase that lacks a unique legal meaning.’ ” Sanford, 506 Mich at 21
n 19, quoting Brackett, 482 Mich at 276. In contrast, “[a] legal term of art is a technical
word or phrase that has acquired a particular and appropriate meaning in the law.” People
v Law, 459 Mich 419, 425 n 8; 591 NW2d 20 (1999). See also MCL 8.3a. “[A] legal term
of art ‘must be construed in accordance with its peculiar and appropriate legal meaning.’ ”
Sanford, 506 Mich at 21 n 19, quoting Brackett, 482 Mich at 276, citing MCL 8.3a.
“Courts should ordinarily use a dictionary that is contemporaneous with the statute’s
enactment.” Sanford, 506 Mich at 21 n 19, citing Ronnisch Constr Group, Inc v Lofts on
the Nine, LLC, 499 Mich 544, 563 n 58; 886 NW2d 113 (2016). Given that the WICA was
enacted only four years ago, online dictionaries prove useful in interpreting the terms used
in the act, as they easily describe how terms have been used in the last several years.
10
     Black’s Law Dictionary (10th ed).
11
  I conclude that “proceedings” is a term of art because lay dictionaries consistently refer
to “proceedings” generally as a “legal action,” suggesting that the term, as used in this
context, is specific to the legal context. See New Oxford American Dictionary (3d ed)
(defining “proceedings” in a legal context as “action taken in a court to settle a dispute:
criminal proceedings were brought against him”); Webster’s New World College
Dictionary (4th ed) (“legal action” or “the taking of legal action”); Merriam-Webster’s
Collegiate Dictionary (11th ed) (defining the singular “proceeding” as a “legal action,” i.e.,


                                              5
pertinent part, as “[t]he regular and orderly progression of a lawsuit, including all acts and

events between the time of commencement and the entry of judgment” and as “[a]n act or

step that is part of a larger action.” 12 Merriam-Webster’s online legal dictionary defines

“proceeding,” in pertinent part, as “a particular step or series of steps in the enforcement,

adjudication, or administration of rights, remedies, laws, or regulations,” including “an

action, hearing, trial, or application before the court,” and as “a criminal prosecution or


“a        divorce       proceeding”);        Cambridge         Dictionary,     Proceedings
 (accessed June 28,
2021)> [https://perma.cc/M42Y-QFHB] (“legal action”; for example, “Allegations of
sexual harassment have led to disciplinary proceedings being taken against three naval
officers”; and “I started legal proceedings to try to have him taken away from his parents
permanently”)       (emphasis      omitted);    Macmillan       Dictionary,    Proceedings
 (accessed
June 28, 2021) [https://perma.cc/NGX8-M7SC] (defining “proceedings” as a legal term
meaning “the actions taken, usually in court, to settle a legal matter”) (emphasis omitted).
12
     Black’s Law Dictionary (11th ed) also contains the following commentary on the term:

         “Proceeding” is a word much used to express the business done in courts. A
         proceeding in court is an act done by the authority or direction of the court,
         express or implied. It is more comprehensive than the word ‘action,’ but it
         may include in its general sense all the steps taken or measures adopted in
         the prosecution or defense of an action, including the pleadings and
         judgment. As applied to actions, the term ‘proceeding’ may include — (1)
         the institution of the action; (2) the appearance of the defendant; (3) all
         ancillary or provisional steps, such as arrest, attachment of property,
         garnishment, injunction, writ of ne exeat; (4) the pleadings; (5) the taking of
         testimony before trial; (6) all motions made in the action; (7) the trial; (8) the
         judgment; (9) the execution; (10) proceedings supplementary to execution,
         in code practice; (11) the taking of the appeal or writ of error; (12) the
         remittitur, or sending back of the record to the lower court from the appellate
         or reviewing court; (13) the enforcement of the judgment, or a new trial, as
         may be directed by the court of last resort. [Quoting Bryant, The Law of
         Pleading Under the Codes of Civil Procedure 3–4 (2d ed, 1899) (quotation
         marks omitted).]



                                                 6
investigation[.]” 13 These definitions do not restrict “proceedings” to the final guilty plea

hearing or trial in a criminal case at which guilt is ultimately determined. To the contrary,

they contemplate a broader, more expansive understanding of the term that also

encompasses the other events and actions prior to the conviction; this broader

understanding certainly includes a pretrial hearing. 14 After all, a pretrial hearing is part of

the “regular and orderly progression of a lawsuit” and constitutes an event between the

commencement of an action and the entry of judgment. It is surely one of the “series of

steps” in a criminal prosecution. 15 The statute’s use of the plural “proceedings” rather than

the singular “proceeding” further supports this interpretation, as the term “proceedings”

contemplates multiple events or actions and is not limited to the singular proceeding of a

plea hearing or trial. 16


13
  Merriam-Webster.com        Dictionary,      Proceeding     (accessed June 28, 2021)
[https://perma.cc/C5BU-ES99].
14
    The commentary provided by Black’s Law Dictionary (11th ed) supports this
interpretation in that it refers to the word “proceeding” as a “comprehensive” term that
“may include in its general sense all the steps taken or measures adopted in the prosecution
or defense of an action, including the pleadings and judgment.” (Emphasis added.) Pretrial
hearings clearly fall within this description.
15
   While labeling “proceedings” a legal term of art as used in this context is seemingly
noncontroversial given that neither the majority nor the parties have relied on a lay
definition of the term, I submit that a pretrial hearing would fall under the lay definitions
of the term as well because such hearings are certainly part of a “legal action.”
16
  The majority focuses heavily on the Legislature’s use of the word “the” instead of “any”
before “proceedings,” interpreting this as a signal of the Legislature’s intent to use the term
“proceedings” narrowly. But even if the word “the” was used to limit “proceeding,” a
conclusion that I do not find obvious, the Legislature immediately negated any narrowing
effect by using the plural form of the word “proceedings.” In my view, it is not the word


                                               7
           While the meaning of “proceedings” is expansive, that word precedes the modifying

phrase “leading to plaintiff’s conviction.” It is only evidence presented at the proceedings

“leading to plaintiff’s conviction” that is excluded from constituting “new evidence.”

Unlike the term “proceedings,” “leading to” does not have a definition specific to the legal

field, so consulting lay dictionaries to ascertain the meaning of the term is appropriate. The

New Oxford American Dictionary defines “lead to” in this context as “culminate in (a

particular event): closing the plant will lead to the loss of 300 jobs.” 17 Merriam-Webster’s

Collegiate Dictionary defines the term as “to tend toward or have a result,” as in, “study

leading to a degree[.]” 18 Merriam-Webster’s online dictionary defines “lead to” as “to

result in (something).” 19 The examples provided include, “[A] course of study leading to

a degree in agriculture”; “Her investigations ultimately led to the discovery of the missing

documents”; and “His volunteer work in the hospital led to a career in nursing.” 20 The

Cambridge online dictionary defines “lead” as “to prepare the way for something to

happen; cause” and gives the example, “Ten years of scientific research led to the


“the” before “proceedings” that does the limiting work in MCL 691.1752(b), but the
subsequent phrase “leading to plaintiff’s conviction.”
17
     New Oxford American Dictionary (3rd ed).
18
   Merriam-Webster’s Collegiate Dictionary (11th ed). See also Webster’s New World
College Dictionary (4th ed) (defining “lead” as “to be or form a way (to, from, under, etc.);
tend in a certain direction; go”).
19
 Merriam-Webster.com        Dictionary,     Lead     to      (accessed June 29, 2021) [https://perma.cc/9ZAE-
V7TB].
20
     Id.



                                               8
development of the new drug.” 21 Lastly, the Macmillan online dictionary defines “lead to”

as “to begin a process that causes something to happen,” as in: “There is no doubt that

stress can lead to physical illness”; and “[A] process of negotiation leading to a peaceful

settlement[.]” 22

       These definitions belie the majority’s conclusion that the modifying phrase “leading

to plaintiff’s conviction” limits the aforementioned “proceedings” to the final, singular

proceeding that results in a determination of guilt, i.e., the plea hearing or trial. Under its

plain meaning, “lead to” means to “culminate in,” “tend toward or have a result,” “to result

in something,” or “to begin a process that causes something to happen.” The majority itself

similarly defines this term as to “tend toward,” “have a result,” or “cause.” None of those

definitions is so restrictive to suggest that “lead to” references only the single, immediate

event that most directly results in the end product—here, the conviction. Instead, these

definitions more sweepingly include the series of events that “tends toward” or “results in”

the conviction. Many of the usage examples confirm this expansive interpretation. 23



21
  Cambridge Dictionary, Lead 
(accessed June 29, 2021) [https://perma.cc/SKJ8-636L] (emphasis omitted).
22
  Macmillan                    Dictionary,                  Lead                   to
https://www.macmillandictionary.com/us/dictionary/american/lead-to (accessed June 29,
2021) [https://perma.cc//XR6R-4M3L] (emphasis omitted).
23
   For instance, the example of “study leading to a degree” would include not just the
studying required to pass the last set of final exams, but also the studying required to pass
all previous courses that contributed to the earning of the degree. A “process of negotiation
leading to a peaceful settlement” would not be limited to only the final successful
agreement, but would include preliminary discussions and prior rejected offers. The usage
examples therefore indicate that “leading to” encompasses all events that ultimately result
in the conclusion.


                                              9
       Thus, the definitions of both “proceedings” and “leading to” are broad, and when

read together, they simply do not support the majority’s conclusion that “proceedings

leading to plaintiff’s conviction” refers only to the one event that most directly results in

plaintiff’s conviction. Rather, “proceedings leading to plaintiff’s conviction” as used in

MCL 691.1752(b) refers to all events or actions that tend toward, result in, or cause the

plaintiff’s conviction, not the singular final event of the plea hearing or trial. This

necessarily includes pretrial hearings, including those pertaining to the admissibility of

evidence or the viability of defenses; such hearings “tend toward” or “result in” a

conviction by causing the case to be directed toward the conviction, as opposed to another

direction. 24 These proceedings contribute to the conviction, regardless of whether each

individual proceeding can independently establish guilt. The evidence and defenses (or

lack thereof) presented at these pretrial proceedings shape the criminal prosecution against

the accused and collectively culminate or result in a conviction. Further, as described

above, because “proceedings” is used in the plural rather than the singular, it contemplates

that there are multiple events or actions that, when taken together, result in the conviction.

24
  Of course, we are approaching the case in the context of a plaintiff who has been
wrongfully convicted, meaning that he or she was convicted in the first place. If a pretrial
hearing results in the dismissal of charges, we would have no reason to discuss the WICA.

       In taking a hardline stance that no pretrial hearing can constitute a proceeding
leading to a conviction, the majority accuses the Court of Appeals of applying a type of
“but for” causation analysis. In making this accusation, the majority suggests there can
only be one “cause” of a conviction. Such a narrow interpretation is simply not supported
by the words used by the Legislature, which, as discussed above, contemplate a series of
actions or events leading to a conviction. It is only by taking an overly narrow stance that
the majority can conclude that a pretrial hearing, even one that led to plaintiff’s decision to
plead guilty, cannot tend toward a conviction.



                                              10
For these reasons, I conclude that a pretrial hearing is indeed a proceeding that leads toward

a plaintiff’s conviction, and I disagree with the majority’s holding that evidence presented

in such pretrial hearings can constitute “new evidence” for purposes of the WICA. 25

       In awarding plaintiff compensation, it is the majority who expands the statute to

make distinctions that the statute does not itself make. No language in the WICA defines

“new evidence” as “evidence that was not admitted at the plea hearing or trial” or “evidence

that was not presented to the jury.” The Legislature easily could have chosen these

definitions if that is what it intended. 26 Having specified which proceedings are relevant—

“proceedings leading to a conviction”—the Legislature did not restrict them further by

limiting them only to proceedings in which guilt was determined.



25
   Contrary to plaintiff’s assertion, this interpretation does not render nugatory the words
“leading to plaintiff’s conviction” in MCL 691.1752(b). The “leading to plaintiff’s
conviction” modifier restricts the proceedings to those in plaintiff’s criminal prosecution.
It excludes related civil proceedings or other criminal proceedings unrelated to the
prosecution that ultimately results in plaintiff’s conviction at issue. It likely even excludes
postconviction proceedings, such as sentencing or appellate proceedings, as the limitation
of “leading to plaintiff’s conviction” would suggest that only the evidence presented before
the conviction should be considered. Thus, the “leading to plaintiff’s conviction” language
is significant under this interpretation. And it is for these same reasons that I disagree with
the majority that the Court of Appeals’ interpretation does not contain “any limiting
principle.”
26
  For similar reasons, I am not persuaded by the majority’s observation that the Legislature
would have used the well-established term “newly discovered evidence” rather than “new
evidence” had it wanted to exclude evidence that was known at the time of trial from the
definition of “new evidence” in MCL 691.1752(b). That the Legislature could have used
that phrase does not impact our reading of the words it actually chose, which are much
broader than the majority suggests. Rather than importing the term “newly discovered
evidence” from other contexts, the Legislature explicitly defined the term “new evidence”
to broadly include “the proceedings leading to plaintiff’s conviction.”



                                              11
         Finally, the majority says that its interpretation comports with the “remedial

purpose” of the WICA. But this Court has declined to rely on the remedial nature of the

WICA to “place a thumb on the scale in favor of one party over the other,” instead making

clear that “this Court will take a reasonable-construction approach in giving meaning to the

unambiguous language of the WICA.” 27 It is therefore unnecessary to refer to the purpose

of the WICA in this case because, as is demonstrated above, the plain language of the

statute clearly supports the conclusion that “new evidence” does not include evidence

presented in pretrial hearings. I decline to expand the state’s waiver of sovereign immunity

beyond the conditions set forth by the Legislature in the WICA.28

         Applying the above understanding, plaintiff has not proffered “new evidence” for

purposes of MCL 691.1752(b). Plaintiff joined the entrapment hearing at which Murphy

offered the pertinent testimony.     The evidence was therefore introduced not just in

Murphy’s pretrial hearing, but in plaintiff’s pretrial hearing as well. For the reasons

discussed above, such a pretrial proceeding is a “proceeding leading to plaintiff’s

conviction.” By joining the entrapment hearing, plaintiff asserted a defense that, if granted,

would have resulted in the dismissal of all charges. The trial court instead denied the

motion and allowed the case to proceed to trial, bringing plaintiff’s case closer to a

conviction.     The pretrial entrapment hearing was one proceeding in the series of

proceedings that resulted in plaintiff’s decision to plead guilty. Accordingly, because


27
     Sanford, 506 Mich at 18.
28
  See DiBenedetto v West Shore Hosp, 461 Mich 394, 405; 605 NW2d 300 (2000) (Courts
may not “rewrite the plain statutory language and substitute our own policy decisions for
those already made by the Legislature.”).


                                             12
plaintiff seeks to admit the same testimony that was presented during a “proceeding leading

to [his] conviction,” I agree with the Court of Appeals that Murphy’s testimony is not “new

evidence” for purposes of the WICA.

                                   III. CONCLUSION

       I disagree with the majority’s holding that “the proceedings leading to plaintiff’s

conviction” as used in MCL 691.1752(b) are limited to a plea hearing or trial.

“Proceedings” is a broad term that encompasses all actions and events that occur in a

plaintiff’s criminal prosecution, which necessarily includes pretrial hearings. “Leading to”

does not limit the “proceedings” to the plea hearing or trial where guilt is definitively

determined. Rather, it refers to those actions or events that collectively result in the

conclusion of the proceedings, i.e., plaintiff’s conviction. With this understanding, plaintiff

has not presented “new evidence” for purposes of MCL 691.1752(b), because the evidence

he claims as “new” was presented at his pretrial entrapment hearing, which was one of the

proceedings leading to his conviction. Because plaintiff has not presented “new evidence,”

his WICA claim fails under MCL 691.1755(1)(c). I would affirm the result reached by the

Court of Appeals. Because the majority reverses that judgment, I dissent.


                                                          Brian K. Zahra
                                                          David F. Viviano




                                              13